United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                    September 25, 2006
                          FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                                No. 06-30057

                             Summary Calendar



ROSA J DUPRE                                    Plaintiff-Appellee,

                                    versus

WEST BATON ROUGE SCHOOL BOARD                   Defendant-Appellant.




               Appeal from the United States District Court
             For the Middle District of Louisiana




Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

      Plaintiff Rosa J. Dupre, a black woman, filed this action

under Title VII against the West Baton Rouge Parish School Board,

claiming retaliation and discrimination based on race in violation

of 42 U.S.C. § 2000e-3 and § 2000e-2.          Dupre alleges that she was

the   most    qualified   applicant    for   the   position    of    assistant

principal at Brusly Middle School, but was passed over in favor of

a white female because (1) of her race and (2) of her previously-

filed discrimination suit.        The district court granted the School


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Board’s motion for summary judgment, finding no disputed issue of

material fact on the ultimate questions of discrimination or

retaliation.     We affirm.

     The Magistrate Judge’s report, which was adopted by the

district court, found that Dupre had established a prima facie case

on both her discrimination and retaliation claims. The report also

found, however, that the School Board had successfully rebutted

Dupre’s prima facie cases with evidence of a legitimate, non-

discriminatory reason for promoting Callie Kershaw, a while female,

instead of Dupre.      The evidence showed that Callie Kershaw was

simply more qualified than Dupre, receiving a higher grade from

each hiring-committee member, including one member who was a black

woman.

         Faced with this rebuttal, Dupre failed to offer sufficient

evidence to create a genuine issue of material fact either (1) that

the School Board’s reason was not true, but was instead a pretext

for discrimination, or (2) that the School Board’s reason, while

true, is only one of the reasons for its conduct, and that another

motivating factor was Dupre’s race.     Rachid v. Jack in the Box,

Inc., 376 F.3d 305, 312 (5th Cir. 2004).       The judgment of the

district court is

     AFFIRMED.




                                  2